Case 1:16-cv-04196-ST Document 66-1 Filed 12/10/18 Page 1 of 21 PageID #: 787




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
    ___________________________________________
    ALESSANDRO BERNI, GIUISEPPE                   )
    SANTOCHIRICO, MASSIMO SIMIOLI, and            )
    DOMENICO SALVATI, on behalf of themselves ) Case No. 1:16-cv-04196
    and all others similarly situated,            )
                                                  )
                            Plaintiffs,           )
                                                  )
            v.                                    )
                                                  )
    BARILLA G. e R. FRATELLI, S.p.A., and         )
    BARILLA AMERICA INC. d/b/a BARILLA            )
    USA,                                          )
                                                  )
                            Defendants.           )
    ___________________________________________

         DECLARATION OF APRIL VAUGHT ON BEHALF OF THE CLASS
     ADMINISTRATOR REGARDING IMPLEMENTATION OF THE NOTICE PLAN

         I, April Vaught, declare:

         1.     I am employed as a project manager by Kurtzman Carson Consultants and

KCC Class Action Services, LLC (together, “KCC”), a nationally-recognized notice and

claims administration firm located at 462 South 4th Street, Louisville, KY 40202.1 KCC was

designated the Class Action Administrator in this Action, which the Court approved by Order,

dated June 12, 2018 (the “Order”), preliminarily approving this Settlement. As the project

manager for this Settlement and the Notice Plan, I oversee all aspects of the administrative

services provided therewith. I submit this Declaration pursuant to paragraph 24 of the Order

regarding the implementation of the Notice Plan in this Action.



1
       Unless otherwise set forth, all capitalized terms used herein have the meanings ascribed
to them in the Class Action Settlement Agreement, filed with the Court on April 25, 2018, DE
55-1.
Case 1:16-cv-04196-ST Document 66-1 Filed 12/10/18 Page 2 of 21 PageID #: 788




       2.        The Notice Plan consisted of a Settlement website along with a multi-platform

internet and social medical campaign to circulate general information about the Settlement.

Specifically, this included: (i) a dedicated informational website through which Class Members

can obtain more detailed information about the Settlement and access case documents, including

the Notice; (ii) a toll-free telephone helpline by which Class Members can speak with a live

operator, obtain additional information about the Settlement and request the Notice; and, (iii) a

comprehensive web-based notice campaign using ads on targeted websites based on sales of the

Products, web-based “keyword” search display ads and social media ads targeting relevant

interest areas. In KCC’s opinion, the Notice Plan provided the best notice practicable under the

circumstances.

       3.        On June 26, 2018, KCC established the Class Settlement Website located at

www.barillaclassaction.com where visitors can view the Notice, answers to frequently asked

questions and download important case documents including: the Amended Class Action

Complaint, Class Action Settlement Agreement, Notice of Unopposed Motion and unopposed

motion for Preliminary Approval, Memorandum of Law in Support of Unopposed Motion for

Preliminary Approval of Class Action Settlement, Joint Declaration of Daniella Quitt and Ronen

Sarraf (in support of Preliminary Approval), Preliminary Approval Order, Notice of Motion for

Final Approval of Class Action Settlement, Memorandum of Law in Support of Final Settlement

Approval and Joint Declaration of Daniella Quitt and Ronen Sarraf in Support of Final Class

Action Settlement Approval (including all exhibits thereto).

       4.        On June 26, 2018, KCC established a toll free telephone number (877-659-9728)

so that Class Members could speak to a live operator and obtain more information about the

Settlement and request a copy of the Notice.


                                                2
Case 1:16-cv-04196-ST Document 66-1 Filed 12/10/18 Page 3 of 21 PageID #: 789




       5.      KCC caused roughly 15 million internet impressions in the form of Internet ads to

be distributed on the Google Display Network and Facebook from July 3, 2018 to August 2,

2018. These impressions appeared on both mobile and desktop devices. The online ads targeted

adults 18 years of age or older, with about 25% of the ads targeted to states in the North East,

and included an embedded link to the Class Settlement Website. Screen shots of the

implemented media are attached as Exhibit A.

       6.      The deadline to submit a request for exclusion from the Settlement (“opt-out”)

was November 19, 2018. To date, KCC has received zero (0) timely opt-outs and zero (0) late

opt-outs.

       7.      The deadline to submit an objection to the Settlement was November 19, 2018.

To date, KCC has received zero (0) objections.

       8.      Through September 2018, KCC’s cost fees and costs incurred are $23,196.84.

It is anticipated that KCC’s total costs for this project will be approximately $24,500.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and that this declaration was executed

this December 5, 2018, at Louisville, Kentucky.



                                                  _________________________
                                                       APRIL VAUGHT




                                                  3
Case 1:16-cv-04196-ST Document 66-1 Filed 12/10/18 Page 4 of 21 PageID #: 790




                 EXHIBIT A
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                   Case 1:16-cv-04196-ST Document            66-1 Filed 12/10/18 Page 5 of 21 PageID #: 791
Placement: BostonGlobe.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                   Case 1:16-cv-04196-ST Document            66-1 Filed 12/10/18 Page 6 of 21 PageID #: 792
Placement: BostonHerald.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x250
                   Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 7 of 21 PageID #: 793
Placement: BostonHerald.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x600
                   Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 8 of 21 PageID #: 794
Placement: BostonHerald.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                   Case 1:16-cv-04196-ST Document            66-1 Filed 12/10/18 Page 9 of 21 PageID #: 795
Placement: BusinessInsider.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x600
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 10 of 21 PageID #: 796
Placement: BusinessInsider.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x600
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 11 of 21 PageID #: 797
Placement: Markets.BusinessInsider.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                  Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 12 of 21 PageID #: 798
Placement: HowStuffWorks.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x600
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 13 of 21 PageID #: 799
Placement: HowStuffWorks.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                  Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 14 of 21 PageID #: 800
Placement: LATimes.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x250
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 15 of 21 PageID #: 801
Placement: LATimes.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                  Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 16 of 21 PageID #: 802
Placement: People.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x600
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 17 of 21 PageID #: 803
Placement: People.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 300x250
                  Case 1:16-cv-04196-ST Document              66-1 Filed 12/10/18 Page 18 of 21 PageID #: 804
Placement: People.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: 728x90
                  Case 1:16-cv-04196-ST Document             66-1 Filed 12/10/18 Page 19 of 21 PageID #: 805
Placement: SFGate.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: Desktop Ad
                  Case 1:16-cv-04196-ST Document                 66-1 Filed 12/10/18 Page 20 of 21 PageID #: 806
Placement: Facebook.com
Alessandro Berni, et al. v. Barilla S.p.A., et al.: Mobile Ad
                  Case 1:16-cv-04196-ST Document                66-1 Filed 12/10/18 Page 21 of 21 PageID #: 807
Placement: Facebook App
